DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims recite predicting, receiving and determining limitations, which falls into the abstract idea groupings of (b) Certain Methods Of Organizing Human Activity ** fundamental economic principles or practices (including hedging, insurance, mitigating risk) commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)** 
The limitations predicting, receiving and determining under their broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than recited, “network, processor and blockchain”, nothing in the claim element precludes the step from practically being certain methods of organizing human activity. Accordingly the claims recite an abstract idea.
	The recited limitations are not indicative of integration into a practical application.  In particular, the claims only recite the following additional elements, “network, processor and blockchain”. These additional elements are recited at a high-level of generality such that in conjunction with the abstract limitations, they amount to no more than:	
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f); 
- (non-transitory computer readable medium, “network, processor and blockchain”)
	The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than: mere data gathering/post solution activity; mere instructions and generally linking the use of the judicial exception to a particular technological environment or field of use and mere instructions to apply the exception using a generic computer component.  The claims do not include additional elements individually or in an ordered combination that are sufficient to amount to significantly more than the judicial exception.  
The dependent further narrow the abstract idea and do not contain any elements that could be considered significantly more and therefore, do nothing to remedy the deficiencies. Accordingly the claims 1-20 are not patent eligible.	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONYA S JOSEPH whose telephone number is (571)270-1361. The examiner can normally be reached M-F 6:30-2:30, First Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571) 272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TONYA JOSEPH/Primary Examiner, Art Unit 3628